Exhibit 10.1

 

January 30, 2006

 

IMS Health Incorporated
1499 Post Road
Fairfield, Connecticut 06824

 

Re:

Enhanced Overnight Share Repurchase

 

(Reference Number NY-20999)

 

Ladies and Gentlemen:

 

SECTION 1.   Initial Shares.

 

(a)        Bank of America, N.A. (the “Seller”) will sell to IMS Health
Incorporated, a Delaware corporation (the “Company”), and the Company will
purchase from the Seller for settlement on February 2, 2006 (the “Purchase
Date”), 25,000,000 shares (the “Initial Shares”) of common stock, par value
$0.01 per share, of the Company (the “Common Stock”) at a purchase price
consisting of (i) an amount (the “Initial Purchase Price”) equal to the number
of Initial Shares multiplied by $25.03 and (ii) a supplemental purchase price
paid in accordance with Section 1(c).  Such sale, and the payment of the Initial
Purchase Price, shall be effected in accordance with the Seller’s customary
procedures.

 

(b)        In connection with its purchase of the Initial Shares, and in
addition to the payment of the Purchase Price, the Company will pay on the
Purchase Date a brokerage fee of $0.02 per Initial Share to Banc of America
Securities LLC (“BAS”), which is registered as a broker and a dealer under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(c)        On each Supplemental Purchase Price Payment Date (as defined in
Section 2), the Company shall pay to the Seller, by wire transfer of immediately
available U.S. dollars, an amount equal to the Supplemental Purchase Price
Payment Amount (as defined in Section 2) for such Supplemental Purchase Price
Payment Date

 

SECTION 2.  Definitions.

 

As used in this Letter Agreement, the following terms shall have the following
meanings:

 

“Averaging Period” means the period of consecutive Trading Days commencing on
the first Trading Day immediately following the Trade Date and ending on August
7, 2006; provided that the Seller may, in its absolute discretion, accelerate
the last day of the Averaging Period to any Trading Day on or after May 5, 2006
upon written notice to the Company (it being understood that

 

--------------------------------------------------------------------------------


 

such notice may be given on the same date that the Seller elects to be the last
day of the Averaging Period).

 

“Average Purchase Price” means the arithmetic average of the Daily Average
Prices for all Trading Days during the Averaging Period.

 

“BAS” has the meaning specified in Section 1(b).

 

“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions are authorized or required
by law or regulation to close in The City of New York.

 

“Calculation Agent” means BAS.

 

“Common Stock” has the meaning specified in Section 1(a).

 

“Company” has the meaning specified in Section 1(a).

 

“Daily Average Price” means (i) for any Trading Day in the Averaging Period, the
Reported VWAP for such Trading Day minus $0.42 or (ii) for any Trading Day in
the Valuation Period, the dollar volume weighted average price per share of
Common Stock for that Trading Day based on transactions executed by the Seller
or its designated affiliate during that Trading Day in connection with the
settlement of this Letter Agreement.

 

“Default Supplemental Purchase Price Payment Date” means each of March 30, June
9, September 8 and December 8 of each year.

 

“Default Supplemental Purchase Price Reference Date” means each February 23,
April 28, July 28 and October 27 of each year.

 

“Designee” has the meaning specified in Section 15.

 

“Exchange” means, at any time, the principal national securities exchange or
automated quotation system, if any, on which the Common Stock is listed or
quoted at such time.

 

“Exchange Act” has the meaning specified in Section 1(b).

 

“Federal Funds Rate” means, for any day, the rate on such day for Federal Funds,
as published by Bloomberg and found by pressing the following letters “FEDSOPEN”
followed by pressing the <Index> key and pressing the following letters “HP”
followed by pressing the <Go> key; provided that if any such day is not a New
York Banking Day, the Federal Funds Rate for such day shall be the Federal Funds
Rate for the immediately preceding New York Banking Day.

 

“Initial Purchase Price” has the meaning specified in Section 1(a).

 

“Initial Shares” has the meaning specified in Section 1(a).

 

“ISDA Definitions” means the 2002 ISDA Equity Derivatives Definitions, as
published by the International Swaps and Derivatives Association, Inc.

 

“Make-Whole Payment Shares” has the meaning specified in Section 5(c).

 

2

--------------------------------------------------------------------------------


 

“Maximum Deliverable Number” means 75,000,000, subject to adjustment pursuant to
Section 7(a).

 

“Merger Event” has the meaning specified in the ISDA Definitions.  For purposes
of the ISDA Definitions, the Shares are shares of Common Stock, the Issuer is
the Company, the Merger Date shall be deemed to be the Announcement Date and the
final Valuation Date shall be deemed to be the last day of the Averaging Period.

 

“New York Banking Day” means any day except for a Saturday, Sunday or a day on
which the Federal Reserve Bank of New York is closed.

 

“Payment Shares” means Restricted Payment Shares or Make-Whole Payment Shares.

 

“Private Placement Agreement” has the meaning specified in Section 6(a)(iii).

 

“Private Placement Costs” has the meaning specified in Section 6(a)(iii).

 

“Purchase Date” has the meaning specified in Section 1(a).

 

“Refund Shares” has the meaning specified in Section 5(a)(i)(A).

 

“Regulation M” means Regulation M under the Exchange Act.

 

“Remaining Scheduled Days” means the scheduled number of Trading Days remaining
in the Averaging Period or the Valuation Period as of the time of any suspension
of the Averaging Period or the Valuation Period, as the case may be.

 

“Reported VWAP” means, for any Trading Day, the dollar volume weighted average
price per share of Common Stock for that Trading Day based on transactions
executed during that Trading Day on the Exchange, excluding (i) transactions
that do not settle regular way, (ii) opening transactions (regular way) reported
in the consolidated system, (iii) transactions effected during the 10 minutes
before the scheduled close of trading on the Exchange and 10 minutes before the
scheduled close of the primary trading session in the market where the
transaction is effected and (iv) transactions on such day that do not satisfy
the requirements of Rule 10b-18(b)(3) under the Exchange Act (in each case as
determined by the Calculation Agent), as reported on Bloomberg Page “RX.N
<Equity> AQR SEC” (or any successor thereto) or, in the event such price is not
so reported on such Trading Day for any reason, as reasonably determined by the
Calculation Agent.

 

“Repurchase Cost” means the product of (i) the Average Purchase Price multiplied
by (ii) the number of Initial Shares.

 

“Requirements” has the meaning specified in Section 3(b).

 

“Restricted Payment Shares” has the meaning specified in Section 5(a)(ii).

 

“Restricted Share Amount” means the quotient of (i) the absolute value of the
Settlement Amount divided by (ii) the Restricted Share Value of a Restricted
Payment Share.

 

“Restricted Share Value” means, with respect to any Restricted Payment Shares or
Make-Whole Payment Shares, 95% of the value thereof per share to the Seller,
determined by the Calculation Agent by commercially reasonable means.

 

3

--------------------------------------------------------------------------------


 

“Rule 10b-18” means Rule 10b-18 under the Exchange Act.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning specified in Section 1(a).

 

“Seller’s Short Position” means, at any time, the number of shares of Common
Stock constituting the Seller’s theoretical net short position in relation to
the transactions contemplated by this Letter Agreement at such time, as
determined by the Calculation Agent.

 

“Settlement Amount” means an amount equal to (i) the Initial Purchase Price
minus (ii) the Repurchase Cost.

 

“Settlement Balance” has the meaning specified in Section 5(c).

 

“Settlement Day” means any day that is not a Saturday, a Sunday or a day on
which banking institutions or trust companies in The City of New York are
authorized or obligated by law or executive order to close.  A Settlement Day
“corresponds” to a Trading Day if it is the day for settlement of regular way
transactions for equity securities entered into on the Exchange on that Trading
Day.

 

“Share Amount” means, for any Trading Day, the quotient of (i) the product of
(A) the Valuation Fraction multiplied by (B) the absolute value of the
Settlement Amount, divided by (ii) the Daily Average Price for that Trading Day.

 

“Supplemental Purchase Price Payment Amount” means, for any Supplemental
Purchase Price Payment Date, the product of (i) $0.03 and (ii) the Seller’s
Short Position on the Supplemental Purchase Price Reference Date for such
Supplemental Purchase Price Payment Date.

 

“Supplemental Purchase Price Payment Date” means each date on which the Company
pays an ordinary cash dividend to holders of Common Stock for which the
ex-dividend date occurs during the Averaging Period; provided that if any
Default Supplemental Purchase Price Reference Date occurs during the Averaging
Period and no ex-dividend date for an ordinary cash dividend to holders of
Common Stock for the corresponding fiscal quarter occurs, then the immediately
succeeding Default Supplemental Purchase Price Payment Date shall be a
Supplemental Purchase Price Payment Date.

 

“Supplemental Purchase Price Reference Date” means, for any Supplemental
Purchase Price Payment Date, the ex-dividend date for the ordinary cash dividend
paid on such Supplemental Purchase Price Payment Date, or, in the case of a
Supplemental Purchase Price Payment Date occurring in accordance with the
proviso to the definition of Supplemental Purchase Price Payment Date, the
immediately preceding Default Supplemental Purchase Price Reference Date.

 

“Tender Offer” has the meaning specified in the ISDA Definitions.  For purposes
of the ISDA Definitions, the Issuer is the Company.

 

“Trading Day” means any day (i) other than a Saturday, a Sunday or a day on
which the Exchange is not open for business, (ii) during which trading of any
securities of the Company on any national securities exchange has not been
suspended and (iii) during which there has not been, in the Calculation Agent’s
judgment, a material limitation in the trading of Common Stock.

 

4

--------------------------------------------------------------------------------


 

“Valuation Fraction” means a fraction, the numerator of which is one and the
denominator of which is the number of Trading Days in the Valuation Period.

 

“Valuation Period” means, in the case of settlement pursuant to Sections
5(a)(i)(A) or 5(a)(ii)(A), the period commencing on the first Trading Day
immediately following the final day of the Averaging Period.  The number of
Trading Days in the Valuation Period shall be determined by the Seller in its
discretion and notified to the Company by the Seller prior to the commencement
of the Valuation Period.  Without limiting the generality of Section 3(b), in
the case of settlement pursuant to Section 5(a)(i)(A), the number of Trading
Days in the Valuation Period shall be a number of Trading Days that the Seller
reasonably expects, based on information provided to the Seller by the Company
and readily available market information, will result in Share Amounts for each
Trading Day during the Valuation Period that will be less than or equal to the
maximum number of shares of Common Stock that the Company could have purchased
on such Trading Day in compliance with the conditions set forth in Rule 10b-18. 
For the avoidance of doubt, if the Company elects either to receive a cash
payment pursuant to Section 5(a)(i)(B) or make a cash payment pursuant to
Section 5(a)(ii)(B), there will be no Valuation Period.

 

SECTION 3.  Seller Purchases.

 

(a)        The Initial Shares may be sold short to the Company.  It is
understood that during the Averaging Period the Seller may purchase shares of
Common Stock in connection with this Letter Agreement, which shares may be used
to cover all or a portion of such short sale and, if the Settlement Amount is
greater than zero, during the Valuation Period the Seller will purchase shares
of Common Stock to fulfill its obligations to deliver Refund Shares to the
Company pursuant to Section 5.  Such purchases will be conducted independently
of the Company.  The timing of such purchases by the Seller, the number of
shares purchased by the Seller on any day, the price paid per share of Common
Stock pursuant to such purchases and the manner in which such purchases are
made, including without limitation whether such purchases are made on any
securities exchange or privately, shall be within the absolute discretion of the
Seller.  It is the intent of the parties that this transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties
agree that (i) this Letter Agreement shall be interpreted to comply with the
requirements of Rule 10b5-1(c), and (ii) they shall take no action that results
in this transaction not so complying with such requirements.  Without limiting
the generality of the preceding sentence, the Company acknowledges and agrees
that (A) the Company does not have, and shall not attempt to exercise, any
influence over how, when or whether the Seller effects any purchases of Common
Stock in connection with this Letter Agreement, (B) during the period beginning
on (but excluding) the date of this Letter Agreement and ending on the last day
of the Valuation Period, if any, neither the Company nor its officers or
employees shall, directly or indirectly, communicate any information regarding
the Company or the Common Stock to any employee of the Seller or its affiliates
responsible for trading the Common Stock in connection with the transactions
contemplated hereby, (C) the Company is entering into this Letter Agreement in
good faith and not as part of a plan or scheme to evade compliance with federal
securities laws including, without limitation, Rule 10b-5 promulgated under the
Exchange Act and (D) the Company will not enter into or alter a corresponding
hedging transaction with respect to the Common Stock.  The Company also
acknowledges and agrees that any amendment, modification, waiver or termination
of this Letter Agreement must be effected in accordance with the requirements
for the amendment of a “plan” as defined in Rule 10b5-1(c) under the Exchange
Act.  Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5 under the Exchange
Act, and no such amendment, modification, waiver or termination shall be made at
any time at which the Company or any officer or director of the Company is aware
of any material nonpublic information regarding the Company or the Common Stock.

 

5

--------------------------------------------------------------------------------


 

(b)        In the event that the Seller, in its discretion, determines that it
is appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by the Seller, and including without limitation Rule 10b-18, Rule 10b-5,
Regulation 13D-G and Regulation 14E under the Exchange Act, “Requirements”), for
the Seller to refrain from purchasing Common Stock or to purchase fewer than the
number of shares of Common Stock that the Seller would otherwise purchase on any
Trading Day during the Averaging Period or, if the Settlement Amount is greater
than zero, the Valuation Period, then the Seller may, in its discretion, elect
that the Averaging Period or the Valuation Period, as the case may be, be
suspended as appropriate with regard to any Requirements.  The Seller shall
notify the Company upon the exercise of the Seller’s rights pursuant to this
Section 3(b) and shall subsequently notify the Company on the day the Seller
believes that the circumstances giving rise to such exercise have changed.  If
the Averaging Period or the Valuation Period is suspended by the Seller pursuant
to this Section 3(b), at the end of such suspension the Seller shall determine
the number of Trading Days remaining in the Averaging Period or the Valuation
Period, as the case may be, which number shall not exceed the Remaining
Scheduled Days as of the time of such suspension, and shall not result in the
Averaging Period ending prior to May 5, 2006.

 

(c)        The Company agrees that neither the Company nor any of its affiliates
or agents shall take any action that would cause Regulation M to be applicable
to any purchases of Common Stock, or any security for which the Common Stock is
a reference security (as defined in Regulation M), by the Company or any of its
affiliated purchasers (as defined in Regulation M) during the Averaging Period
or, if the Settlement Amount is greater than zero, the Valuation Period.

 

(d)        The Company shall, at least one day prior to the first day of the
Averaging Period, notify the Seller of the total number of shares of Common
Stock purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week
block exception contained in Rule 10b-18(b)(4) by or for the Company or any of
its affiliated purchasers during each of the four calendar weeks preceding the
first day of the Averaging Period and during the calendar week in which the
first day of the Averaging Period occurs (“Rule 10b-18 purchase”, “blocks” and
“affiliated purchaser” each being used as defined in Rule 10b-18), which notice
shall be substantially in the form set forth as Appendix B hereto, it being
understood that purchases under a “plan” by an “agent independent of the issuer”
(each as defined in Rule 10b-18) are not required to be reported.

 

(e)        From the date hereof through the last day of the Averaging Period or,
if the Settlement Amount is greater than zero, through the last day of the
Valuation Period, the Company shall (i) notify the Seller prior to the opening
of trading in the Common Stock on any day on which the Company makes, or expects
to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any merger, acquisition, or similar transaction involving a
recapitalization relating to the Company (other than any such transaction in
which the consideration consists solely of cash and there is no valuation
period), (ii) promptly notify the Seller following any such announcement that
such announcement has been made, and (iii) promptly deliver to the Seller
following the making of any such announcement a certificate indicating (A) the
Company’s average daily Rule 10b-18 purchases (as defined in Rule 10b-18) during
the three full calendar months preceding the date of the announcement of such
transaction and (B) the Company’s block purchases (as defined in Rule 10b-18)
effected pursuant to paragraph (b)(4) of Rule 10b-18 during the three full
calendar months preceding the date of the announcement of such transaction.  In
addition, the Company shall promptly notify the Seller of the earlier to occur
of the completion of such transaction and the completion of the vote by target
shareholders.  The Company acknowledges that any such public announcement may
cause the Averaging Period or Valuation Period, as the case may be, to be
suspended pursuant to Section 3(b).  Accordingly, the Company acknowledges that
its

 

6

--------------------------------------------------------------------------------


 

actions in relation to any such announcement or transaction must comply with the
standards set forth in Section 3(a).

 

SECTION 4.  Company Purchases.

 

Without the prior written consent of the Seller, the Company shall not, and
shall cause its affiliates and affiliated purchasers (each as defined in Rule
10b-18) not to, directly or indirectly (including, without limitation, by means
of a cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any shares of Common Stock (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for shares of
Common Stock during the period beginning on, and including, the Purchase Date
and ending on, and including, the last day of the Averaging Period or, if there
is a Valuation Period, the last day of the Valuation Period; provided that
purchases of shares of Common Stock effected by or for a plan of the Company by
an agent independent of the issuer that satisfy the requirements of Section
10b-18(a)(13)(ii) (“plan” and “agent independent of the issuer” each being used
as defined in Rule 10b-18) shall not be subject to the requirements of this
sentence.  During such time, any purchases of Common Stock (or any security
convertible into or exchangeable for shares of Common Stock) by the Company
(other than purchases of shares of Common Stock effected by or for a plan of the
Company by an agent independent of the issuer that satisfy the requirements of
Section 10b-18(a)(13)(ii) (“plan” and “agent independent of the issuer” each
being used as defined in Rule 10b-18)) shall be made through BAS, which is an
affiliate of the Seller, pursuant to a letter substantially in the form of
Appendix A hereto and subject to such conditions as the Seller shall impose, and
shall be in compliance with Rule 10b-18 or otherwise in a manner that the
Company and the Seller believe is in compliance with applicable requirements
(including, without limitation, Rule 10b-5, Regulation 13D-G and Regulation 14E
under the Exchange Act).

 

SECTION 5.  Purchase Price Adjustment and Settlement.

 

(a)        After the expiration of the Averaging Period,

 

(i)    if the Settlement Amount is greater than zero, as an adjustment to the
Initial Purchase Price, the Company shall elect either for

 

(A)     the Seller to transfer to the Company, for no additional consideration,
a number of shares of Common Stock equal to the sum of the Share Amounts for
each of the Trading Days in the Valuation Period (the “Refund Shares”) in the
manner provided in Section 5(b), or

 

(B)      the Seller to make a cash payment to the Company in immediately
available funds in an amount equal to the Settlement Amount on the Settlement
Day corresponding to the last Trading Day of the Averaging Period, and

 

(ii)   if the Settlement Amount is less than zero, as an adjustment to the
Initial Purchase Price, the Company shall elect to

 

(A)     transfer to the Seller, for no additional consideration, a number of
shares of Common Stock, which will not be registered for resale, equal to the
Restricted Share Amount (the “Restricted Payment Shares”) on the Settlement Day
corresponding to the last Trading Day of the Averaging

 

7

--------------------------------------------------------------------------------


 

Period in the manner provided in Section 5(b), and any Make-Whole Payment Shares
as provided in Section 5(c), or

 

(B)      make a cash payment to the Seller in immediately available funds in an
amount equal to the absolute value of the Settlement Amount on the Settlement
Day corresponding to the last Trading Day of the Averaging Period.

 

The Company shall give written notice to the Seller not later than 10 Trading
Days prior to the then scheduled last Trading Day of the Averaging Period of the
Company’s election, if the Settlement Amount is greater than zero, for the
Seller to deliver Refund Shares or make a cash payment or, if the Settlement
Amount is less than zero, for the Company to deliver Payment Shares or to make a
cash payment.  Once made, such election will be irrevocable.  If the Company
fails to make such an election by the election deadline, the Company shall have
been deemed to have elected to receive or deliver, as the case may be, a cash
payment.  If the Company elects to deliver Payment Shares pursuant to this
Section 5(a)(ii), the Calculation Agent shall have the right to adjust the
Settlement Amount to compensate the Seller for its cost of funds at the Federal
Funds Rate during the Valuation Period.

 

(b)        Delivery of Refund Shares or Restricted Payment Shares shall be made
as follows:

 

(i)    if Refund Shares are to be transferred to the Company, the Seller shall
deliver the shares to the Company on the fourth Settlement Day following the
last day of the Valuation Period, and

 

(ii)   if Restricted Payment Shares are to be transferred to the Seller, on the
Settlement Day corresponding to the last Trading Day in the Averaging Period,
the Company shall deliver to the Seller a number of Restricted Payment Shares
equal to the Restricted Share Amount, and the Company shall deliver any
additional Make-Whole Payment Shares as provided in Section 5(c).

 

(c)        If Restricted Payment Shares are delivered in accordance with Section
5(b)(ii), on the last Trading Day of the Averaging Period a balance (the
“Settlement Balance”) shall be established with an initial balance equal to the
absolute value of the Settlement Amount plus the Private Placement Costs, if
any.  Following the delivery of Restricted Payment Shares or any Make-Whole
Payment Shares, Seller shall sell all such Restricted Payment Shares or
Make-Whole Payment Shares in a commercially reasonable manner.  At the end of
each Trading Day upon which sales have been made, the Settlement Balance shall
be reduced by an amount equal to 95% of the aggregate proceeds received by
Seller upon the sale of such Restricted Payment Shares or Make-Whole Payment
Shares.  If, on any Trading Day, all Restricted Payment Shares and Make-Whole
Payment Shares have been sold and the Settlement Balance has not been reduced to
zero, the Company shall (i) deliver to Seller or as directed by Seller on the
Settlement Day corresponding to such Trading Day an additional number of Shares
(the “Make-Whole Payment Shares”) equal to (x) the Settlement Balance as of such
Trading Day divided by (y) the Restricted Share Value of the Make-Whole Payment
Shares or (ii) promptly deliver to Seller cash in an amount equal to the then
remaining Settlement Balance.  This provision shall be applied successively
until either the Settlement Balance is reduced to zero or the aggregate number
of Restricted Payment Shares and Make-Whole Payment Shares equals the Maximum
Deliverable Number.

 

8

--------------------------------------------------------------------------------


 

SECTION 6.  Payment Shares.

 

(a)        The Company may only deliver Restricted Payment Shares pursuant to
Section 5(a)(ii)(A) and Make-Whole Payment Shares pursuant to Section 5(c)
subject to satisfaction of the following conditions:

 

(i)    all Restricted Payment Shares and Make-Whole Payment Shares shall be
delivered to the Seller (or any affiliate of the Seller designated by the
Seller) pursuant to the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof;

 

(ii)   BAS, the Seller and any potential purchaser of any such shares from the
Seller (or any affiliate of the Seller designated by the Seller) identified by
BAS or the Seller shall have been afforded a commercially reasonable opportunity
to conduct a due diligence investigation with respect to the Company customary
in scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them); and

 

(iii)  an agreement (a “Private Placement Agreement”) shall have been entered
into between the Company and the Seller (or any affiliate of the Seller
designated by the Seller) in connection with the private placement of such
shares by the Company to the Seller (or any such affiliate) and the private
resale of such shares by the Seller (or any such affiliate), substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance commercially reasonably
satisfactory to the Seller, which Private Placement Agreement shall include,
without limitation, provisions substantially similar to those contained in such
private placement purchase agreements relating to the indemnification of, and
contribution in connection with the liability of, the Seller and its affiliates,
and shall provide for the payment by the Company of all fees and expenses
incurred by the Company in connection with such resale and for the
reimbursement, in the manner set forth in Section 5(c) above, (without
duplication) of all fees and expenses incurred by the Seller in connection with
such resale, including all fees and expenses of external counsel for the Seller
(all such fees and expenses incurred by the Seller, the “Private Placement
Costs”), and shall contain representations, warranties and agreements of the
Company reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales.

 

If the Settlement Amount is less than zero and the Company has elected to
deliver Restricted Payment Shares and any of the above conditions is not
satisfied as of the last Trading Day of the Averaging Period and on each date
when any Make-Whole Payment Shares are to be delivered, the Company shall, in
lieu of delivery of the Restricted Payment Shares or such Make-Whole Payment
Shares, as the case may be, make a cash payment to the Seller in immediately
available funds in an amount equal to the absolute value of the Settlement
Amount or the then remaining Settlement Balance, as the case may be, in either
case on the second Settlement Day following the date when such delivery would
have otherwise been required and shall reimburse the Seller for all reasonable
out-of-pocket expenses it incurs in connection with the anticipated delivery of
the Restricted Payment Shares or the Make-Whole Payment Shares, including,
without limitation, the reasonable fees and expenses of outside counsel to the
Seller incurred in connection thereof.

 

(b)        If the Company elects to deliver Restricted Payment Shares pursuant
to Section 5(a)(ii)(A) above, the Company shall not take or cause to be taken
any action that would make

 

9

--------------------------------------------------------------------------------


 

unavailable either (i) the exemption set forth in Section 4(2) of the Securities
Act for the sale of any Restricted Payment Shares or Make-Whole Payment Shares
by the Company to the Seller or (ii) an exemption from the registration
requirements of the Securities Act reasonably acceptable to the Seller for
resales of Restricted Payment Shares and Make-Whole Payment Shares by the
Seller.

 

(c)        If the Settlement Amount is less than zero and the Company elects to
deliver Restricted Payment Shares pursuant to Section 5(a)(ii)(A), then, if
necessary, the Company shall use its best efforts to cause the number of
authorized but unissued shares of Common Stock to be increased to an amount
sufficient to permit the Company to fulfill its obligations under Section 5
above.

 

(d)        The Company expressly agrees and acknowledges that the public
disclosure of all material information relating to the Company is within the
Company’s control.

 

(e)        Notwithstanding the provisions of Section 5(a) above, if the Company
has elected to deliver any Payment Shares hereunder, the Company shall not be
required to deliver more than the Maximum Deliverable Number of shares of Common
Stock as Payment Shares hereunder.

 

SECTION 7.  Adjustment of Terms.

 

(a)        In the event (i) of any stock split, stock dividend, bankruptcy,
insolvency, reorganization, Merger Event, Tender Offer, rights offering,
recapitalization, spin-off or issuance of any securities convertible or
exchangeable into shares of Common Stock, or the announcement of any of the
foregoing, or (ii) the Seller determines, in its reasonable discretion after
using commercially reasonable efforts to borrow Common Stock from third parties,
that it is unable to borrow Common Stock at a rebate rate greater than or equal
to the Federal Funds Rate minus 50 basis points per annum, then, in each case,
the terms of the transaction (including, without limitation, the number of
Trading Days in the Averaging Period, any Daily Average Price and the Settlement
Amount) described herein shall be subject to adjustment by the Calculation Agent
as in the exercise of its good faith judgment it deems appropriate under the
circumstances to adjust for the effect of such announcement or corporate event.

 

(b)        Notwithstanding the authority provided to the Calculation Agent in
subsection (a) of this Section 7, in the event of a corporate event (such as
certain reorganizations, mergers, or other similar events) in which all holders
of Common Stock may receive consideration other than the common equity
securities of the continuing or surviving entity, the adjustments referred to in
such subsection shall permit the Company to satisfy its settlement obligations
hereunder by delivering the consideration received by holders of Common Stock
upon such corporate event, in such proportions as in the exercise of its good
faith judgment the Calculation Agent deems appropriate under the circumstances.

 

SECTION 8.  Governing Law; Waiver of Jury Trial.

 

(a)        THIS LETTER AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.  The parties hereto irrevocably submit to the non-exclusive
jurisdiction of the Federal and state courts located in the Borough of
Manhattan, in the City of New York in any suit or proceeding arising out of or
relating to this Letter Agreement or the transactions contemplated hereby.

 

(b)        EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY
JURY WITH RESPECT TO ANY LEGAL PROCEEDING

 

10

--------------------------------------------------------------------------------


 

ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

SECTION 9.  Assignment and Transfer.

 

The rights and duties under this Letter Agreement may not be assigned or
transferred by the Company or the Seller without the prior written consent of
the other party; provided that the Seller may assign any of its rights or duties
hereunder to any of its affiliates without the prior written consent of the
Company, but shall be released from its obligations under Section 5 only with
the prior written consent of the Company, such consent not to be unreasonably
withheld.

 

SECTION 10.  No Condition of Confidentiality.

 

The Seller and the Company hereby acknowledge and agree that the Seller has
authorized the Company to disclose this Letter Agreement and the transactions
contemplated hereby to any and all persons, and there are no express or implied
agreements, arrangements or understandings to the contrary, and the Seller
hereby waives any and all claims to any proprietary rights with respect to this
Letter Agreement and the transactions contemplated hereby, and authorizes the
Company to use any information that the Company receives or has received with
respect to this Letter Agreement and the transactions contemplated hereby in any
manner.

 

SECTION 11.  Calculations.

 

The Calculation Agent shall make all calculations in respect of this Letter
Agreement in an arms length manner.

 

SECTION 12.  Representations, Warranties and Agreements of the Company.

 

The Company represents and warrants to, and agrees with, the Seller as follows:

 

(a)        The Company acknowledges and agrees that it is not relying, and has
not relied, upon the Seller or any affiliate of the Seller with respect to the
legal, accounting, tax or other implications of this Letter Agreement and that
it has conducted its own analyses of the legal, accounting, tax and other
implications hereof.  The Company further acknowledges and agrees that neither
the Seller nor any affiliate of the Seller has acted as its advisor in any
capacity in connection with this Letter Agreement or the transactions
contemplated hereby.  The Company is entering into this Letter Agreement with a
full understanding of all of the terms and risks hereof (economic and
otherwise), has adequate expertise in financial matters to evaluate those terms
and risks and is capable of assuming (financially and otherwise) those risks.

 

(b)        The Company has all corporate power and authority to enter into this
Letter Agreement and to consummate the transactions contemplated hereby.  This
Letter Agreement has been duly authorized and validly executed and delivered by
the Company and constitutes a valid and legally binding obligation of the
Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general equitable principles.

 

(c)        If Payment Shares are delivered pursuant to Section 5(a)(ii), such
Payment Shares, when delivered, shall have been duly authorized and shall be
duly and validly issued, fully paid and nonassessable and free of preemptive or
similar rights, and such delivery shall pass title thereto free and clear of any
liens or encumbrances.

 

11

--------------------------------------------------------------------------------


 

(d)        The Company is not entering into this Letter Agreement to facilitate
a distribution of the Common Stock (or any security convertible into or
exchangeable for Common Stock) or in connection with a future issuance of
securities.

 

(e)        The Company is not entering into this Letter Agreement to create
actual or apparent trading activity in the Common Stock (or any security
convertible into or exchangeable for Common Stock) or to raise or depress or
otherwise manipulate the price of the Common Stock (or any security convertible
into or exchangeable for Common Stock).

 

(f)         The execution and delivery by the Company of, and the compliance by
the Company with all of the provisions of, this Letter Agreement and the
consummation by the Company of the transactions herein contemplated will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or any other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, nor will such action result in any violation of the
provisions of the Certificate of Incorporation or By-laws or other constitutive
documents of the Company or any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Company or any
of its subsidiaries or any of their respective properties.

 

(g)        On the Purchase Date and on each day to and including the final day
of the Valuation Period (i) the assets of the Company at their fair valuation
exceed the liabilities of the Company, including contingent liabilities, (ii)
the capital of the Company is adequate to conduct the business of the Company
and (iii) the Company has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.

 

(h)        Except as otherwise contemplated by (i) below, no consent, approval,
authorization, order, registration, qualification or filing of or with any court
or governmental agency or body having jurisdiction over the Company or any of
its subsidiaries or any of their respective properties is required for the
execution and delivery by the Company of, and the compliance by the Company with
all the terms of, this Letter Agreement or the consummation by the Company of
the transactions contemplated hereby.

 

(i)         The Company has made, and shall use its best efforts during the
Averaging Period and the Valuation Period (if any) to make, all filings, if any,
required to be made by it with the Securities and Exchange Commission, any
securities exchange or any other regulatory body with respect to the
transactions contemplated hereby.

 

(j)         As of the date hereof and as of the date, if any, that the Company
elects to transfer any Payment Shares to the Seller or for the Seller to
transfer any Refund Shares to the Company, (i) none of the Company and its
officers and directors is, or will be, as the case may be, aware of any material
nonpublic information regarding the Company or the Common Stock and (ii) all
reports and other documents filed by the Company with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not or will
not, as the case may be, contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

 

12

--------------------------------------------------------------------------------


 

(k)        The Company has publicly disclosed on November 17, 2005, and will
disclose prior to the market open on January 31, 2006, its intention to
institute a program for the acquisition of shares of Common Stock.

 

(l)         In the event that the Seller or the Calculation Agent or any of
their affiliates becomes involved in any capacity in any action, proceeding or
investigation brought by or against any person in connection with the
transactions by the Company contemplated by this Letter Agreement or any breach
by the Company of any representation, warranty, covenant or agreement included
herein, the Company shall reimburse the Seller or the Calculation Agent or such
affiliate for its reasonable legal and other out-of-pocket expenses (including
the cost of any investigation and preparation) incurred in connection therewith
within 30 days of receipt of notice of such expenses, and shall indemnify and
hold the Seller or the Calculation Agent or such affiliate harmless on an
after-tax basis against any losses, claims, damages or liabilities to which the
Seller or the Calculation Agent or such affiliate may become subject in
connection with any such action, proceeding or investigation, in each case
except to the extent such expenses, losses, claims, damages or liabilities arise
out of gross negligence, bad faith or willful misconduct of the Seller or the
Calculation Agent.  If for any reason the foregoing indemnification is
unavailable to the Seller or the Calculation Agent or such affiliate or
insufficient to hold it harmless, then the Company shall contribute to the
amount paid or payable by the Seller or the Calculation Agent or such affiliate
as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and the Seller or the Calculation Agent or such
affiliate on the other hand in the matters contemplated by this Letter Agreement
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits received by the Company on the one hand and the Seller or the
Calculation Agent or such affiliate on the other hand in the matters
contemplated by this Letter Agreement but also the relative fault of the Company
and the Seller or the Calculation Agent or such affiliate with respect to such
losses, claims, damages or liabilities and any other relevant equitable
considerations.  The relative benefits received by the Company, on the one hand,
and the Seller or the Calculation Agent or such affiliate, on the other hand,
shall be in the same proportion as the Initial Purchase Price bears to the
brokerage fee referred to in Section 1(b).  The reimbursement, indemnity and
contribution obligations of the Company under this Section 12(l) shall be in
addition to any liability that the Company may otherwise have, shall extend upon
the same terms and conditions to the partners, directors, officers, agents,
employees and controlling persons (if any), as the case may be, of the Seller or
the Calculation Agent and their affiliates and shall be binding upon and inure
to the benefit of any successors, assigns, heirs and personal representatives of
the Company, the Seller or the Calculation Agent, any such affiliate and any
such person.  The Company also agrees that neither the Seller, the Calculation
Agent nor any of such affiliates, partners, directors, officers, agents,
employees or controlling persons shall have any liability to the Company for or
in connection with any matter referred to in this Letter Agreement except to the
extent that any losses, claims, damages, liabilities or expenses incurred by the
Company result from the gross negligence, bad faith or willful misconduct of the
Seller or the Calculation Agent or a breach by the Seller or the Calculation
Agent of any of its covenants or obligations hereunder.  The foregoing
provisions shall survive any termination or completion of this Letter Agreement.

 

(m)       For the avoidance of doubt, the parties agree that the commissions
incorporated in the definitions of Share Amount and Restricted Share Value and
in Section 5(c) above are commercially reasonable fees for BAS’s activities in
connection with Settlement under Section 5.

 

(n)        The parties hereto agree and acknowledge that the Seller is a
“financial institution” within the meaning of Section 101(22) of Title 11 of the
United States Code (the “Bankruptcy Code”).  The parties hereto further agree
and acknowledge that this Letter Agreement is either (i) a

 

13

--------------------------------------------------------------------------------


 

“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, in which case each payment and delivery pursuant to Section 5
is a “settlement payment,” as such term is defined in Section 741(8) of the
Bankruptcy Code, and that the Seller is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 546(e) and 555 of the Bankruptcy Code,
or (ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, in which case each party is a “swap participant,” as such term
is defined in Section 101(53C) of the Bankruptcy Code, and that the Seller is
entitled to the protections afforded by, among other sections, Section
362(b)(17), 546(g) and 560 of the Bankruptcy Code.

 

(o)        The Company shall not (i) alter the amount per share or frequency of
its ordinary cash dividend on the Common Stock, or (ii) declare any dividend
other than an ordinary cash dividend on the Common Stock, in either case that
affects any dividend for which the ex-dividend date occurs from and including
the date of this Letter Agreement through and including the last day of the
Averaging Period.

 

SECTION 13.  Acknowledgments and Agreements With Respect To Hedging and Market
Activity.

 

(a)           The Company acknowledges and agrees that:

 

(i)            During the Averaging Period and, if applicable, the Valuation
Period, the Seller and its affiliates may buy or sell shares of Common Stock or
other securities or buy or sell options or futures contracts or enter into swaps
or other derivative securities in order to adjust its hedge position with
respect to the transactions contemplated by this Letter Agreement;

 

 (ii)          The Seller and its affiliates also may be active in the market
for the Common Stock other than in connection with hedging activities in
relation to the transactions contemplated by this Letter Agreement;

 

 (iii)         The Seller shall make its own determination as to whether, when
or in what manner any hedging or market activities in the Company’s securities
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Daily Average Price and
Reported VWAP; and

 

 (iv)         Any market activities of the Seller and its affiliates with
respect to the Common Stock may affect the market price and volatility of the
Common Stock, as well as the Daily Average Price and Reported VWAP, each in a
manner that may be adverse to the Company.

 

(b)           Each of the Company and the Seller agrees that Non-Reliance as set
forth in Section 13.1 of the ISDA Definitions, Agreements and Acknowledgments
Regarding Hedging Activities as set forth in Section 13.2 of the ISDA
Definitions and Additional Acknowledgments as set forth in Section 13.4 of the
ISDA Definitions shall be deemed to be Applicable to the transactions
contemplated by this Letter Agreement as if this Letter Agreement were a
confirmation that was governed by, and incorporated, such Sections of the ISDA
Definitions.

 

SECTION 14.  Notices.

 

Unless otherwise specified, notices under this contract may be made by
telephone, to be confirmed in writing to the address below.  Changes to the
notice information below must be made in writing.

 

14

--------------------------------------------------------------------------------


 

(a)           If to the Company:

 

IMS Health Incorporated
1499 Post Road
Fairfield, Connecticut 06824
Attn:  Jeffrey J. Ford, Vice President and Treasurer
Telephone: (203) 319-4700
Facsimile:  (203) 319-4552

 

With copies (which shall not constitute notice) to:

 

IMS Health Incorporated
1499 Post Road
Fairfield, Connecticut 06824
Attn:  Robert H. Steinfeld, Senior Vice President, General Counsel & Corporate
Secretary
Telephone: (203) 319-4700
Facsimile:  (203) 319-4527

 

 (b)          If to the Seller:

 

Bank of America, N.A.
Equity Derivatives Group
c/o Banc of America Securities LLC
9 W. 57th Street
New York, NY 10019
Attn:  Christopher Hutmaker
Telephone: (212) 583-8142
Facsimile: (212) 230-8343

 

SECTION 15.  Designation of Affiliate for Transactions in Common Stock.

 

The Seller may designate any of its affiliates (the “Designee”) to deliver or
take delivery, as the case may be, and otherwise perform its obligations to
deliver or take delivery of, as the case may be, any shares of Common Stock in
respect of the transactions contemplated by this Letter Agreement, and the
Designee may assume such obligations and the obligations of the Seller under
this Letter Agreement with respect to such shares of Common Stock.  Such
designation shall not relieve the Seller of any of its obligations hereunder.
 Notwithstanding the previous sentence, if the Designee shall have performed the
obligations of the Seller hereunder, then the Seller shall be discharged of its
obligations to the Company to the extent of such performance.  In addition, the
parties acknowledge and agree that every time that the Seller is described in
this Letter Agreement as buying, selling or otherwise transacting with third
parties in the Common Stock, such buying, selling or transacting may be
conducted by the Seller or one or more of its affiliates.

 

SECTION 16.  Equity Rights.

 

The Seller acknowledges and agrees that this Letter Agreement is not intended to
convey to it rights with respect to this transaction that are senior to the
claims of common stockholders in the event of the Company’s bankruptcy.  For the
avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during the Company’s bankruptcy to any claim
arising as a result of a breach by the Company of any of its obligations under
this Letter Agreement.  For the avoidance of doubt, the parties acknowledge that
this Letter Agreement is not secured by any collateral that would otherwise
secure the obligations of the Company herein under or pursuant to any other
agreement.

 

15

--------------------------------------------------------------------------------


 

Please confirm your agreement to the foregoing by signing and returning to us
the enclosed duplicate of this Letter Agreement.

 

 

Very truly yours,

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/       ERIC P. HAMBLETON

 

 

Name: Eric P. Hambleton

 

 

Title: Authorized Signatory

 

 

 

Acknowledged and agreed to as of

 

the date first above written,

 

 

 

IMS HEALTH INCORPORATED

 

 

 

 

 

By:

/s/       JEFFREY FORD

 

 

Name: Jeffrey Ford

 

 

Title: Vice President & Treasurer

 

 

16

--------------------------------------------------------------------------------